Citation Nr: 9901084	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right transverse process, L-1, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1960 to September 
1964.

This matter comes before the Board of Veterans Appeals 
(Board) from a January 1997 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 20 percent 
for a back condition, denied a compensable rating for 
residuals of a fracture of the right ankle, found that new 
and material evidence had not been submitted to reopen claims 
of service connection for a neck condition and for headaches, 
and denied service connection for a left shoulder condition.  
The veteran has only perfected his appeal as to denial of an 
increased rating for residuals of a fracture of the right 
transverse process, L-1; hence, it is the only issue before 
the Board.  


REMAND

The veteran contends that his residuals of a fracture of the 
right transverse process, L-1 are more severely disabling 
than the current rating indicates.  

Service medical records show that the veteran sustained a 
back injury in a fall from a tower.  He had some limitation 
of motion; and x-rays showed a fracture of the right 
transverse process, L-1.  In February 1962 he reported 
soreness from falling down stairs and landing on his sacrum.  
Examination showed tenderness at L5 to S4.  X-rays were 
negative.  The impression was contusion of the sacral area.  
In December 1963 he complained of a sudden onset of back pain 
after sitting for a long time.  Examination revealed 
tenderness at L1, but no signs of disc involvement.  His 
separation examination in August 1964 showed no low back 
abnormalities.

In March 1965 the RO granted service connection and a 
noncompensable rating for residuals of a fracture of the 
right transverse process, L-1, finding that the fracture had 
healed without residual disability at separation.  

After service the veteran apparently suffered an intercurrent 
(work-related) injury.  Lumbosacral disc disease has been 
diagnosed.  It is also noteworthy that on VA examinations the 
veteran reported he was on Social Security disability.  

The veteran testified at a personal hearing at the RO in May 
1997 that he was having problems with lifting, bending, 
sitting, and walking for one hundred yards, and that his 
problems were getting worse.  He reported having pain every 
day in his right leg, that sometimes went down to his right 
ankle, and most of the time down to his knee.  He had been a 
truck driver, but indicated he did no heavy lifting or 
anything which would have caused excessive wear or strain on 
the back.  

On VA examination in April 1998 the veteran reported that in 
1980 he fell off a truck while at work and re-injured his 
lower back.  He indicated he had filed a Workmans Comp claim 
that was settled. 

Where the VA is on notice of a Social Security determination 
with potentially relevant evidence, such evidence must be 
obtained. Hayes v. Brown, 9 Vet. App. 67 (1996) Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).

A review of the evidence of record demonstrates that the 
veteran has extensive back complaints and various pathology 
has been reported.  It is unclear to what extent these are 
related to the service-connected residuals of a fracture of 
the right transverse process, L-1, and to what extent to 
other, intervening, causes.  Records of any medical treatment 
related to a work-related injury in 1980 have not been 
associated with the claims file.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a)(West 
1991 & Supp. 1998).  In light of the foregoing, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the medical 
record supporting the veterans Social 
Security disability award.  

2.  The RO should obtain from the veteran 
the names and addresses of any additional 
medical care providers (VA and private) 
who have treated him for any low back 
disorder since November 1997.  The RO 
should also obtain complete clinical 
records and examination reports 
pertaining to his Workmans Comp claim in 
1980.  The veteran should assist in this 
matter by identifying sources of 
examinations/treatment, and providing any 
necessary releases.  In this regard, he 
should be advised of the provisions of 
38 C.F.R. § 3.158(a).

3.  Then the RO should schedule the 
veteran for a VA examination by an 
orthopedic specialist to determine the 
current severity of his service-connected 
residuals of a fracture of the right 
transverse process, L-1.  The claims file 
must be reviewed by the examiner.  All 
findings must be reported in detail.  Any 
indicated studies should be done.  This 
should specifically include complete 
range of motion studies (with normal 
ranges reported).  The examiner should 
note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain.  The examiner 
should specify what pathology (and 
associated impairment) is related to the 
service-connected residuals of a fracture 
of the right transverse process, L-1, and 
what, if any, pathology (any impairment) 
is not related to the service-connected 
disabilities, but is due to intercurrent 
causes, including any post-service 
injury.  If the examiner is unable to 
distinguish and quantify the impairment 
due to service-connected disability from 
that due to non-service-connected 
disability, it should be so noted.  A 
complete rationale for all opinions 
expressed should be provided.  In 
conjunction with the scheduling of the 
examination the veteran should be advised 
of the provisions of 38 C.F.R. 
§ 3.655(b).

4.  The RO should then readjudicate the 
claim, applying 38 C.F.R. §§ 3.158 and 
3.655(b), if indicated.  If the claim 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
